Citation Nr: 1704583	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include gout, claimed as right knee edema.

2. Entitlement to service connection for a left knee disability, to include gout, claimed as right knee edema.

3. Entitlement to service connection for a neck disability, claimed as neck injury at C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel
INTRODUCTION

The Veteran had active service from March 1969 to January 1973.  He also served in the Army Reserves from July 1976 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case currently rests with the RO in Montgomery, Alabama.

The Veteran withdrew his request for a Board hearing, requesting instead that he be scheduled for a VA examination.  The Board remanded the Veteran's claim to afford him that examination in February 2016.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran asserts that his bilateral knee and neck disabilities are related to his active service and/or to his service in the Army Reserves.

In February 2016 the Board remanded the Veteran's claim to afford him with a VA examination to obtain an opinion as to the etiology of his current bilateral knee and neck disabilities.  The examiner was asked to opine whether the Veteran's current bilateral knee disabilities, to include gout and/or edema and his neck disabilities, to include any disabilities at C5-6, are at least as likely as related to his activities service.  The Board stated that this must specifically include a consideration of the knee and neck injuries the Veteran experienced in active service and in the Army Reserves, and the repeated stress of the mandatory physical exercises required in active service, as well as during INACDUTRA and ACDUTRA service.

The Veteran underwent a VA examination in April 2016.  The examiner opined that the Veteran's gout, cervical spondylosis with myelopathy, and bilateral knee osteoarthritis were not caused by service.  However, in explaining his rationale, the examiner only discussed the injuries the Veteran claimed to have occurred in service, to include the August 2003 incident in which he reported he injured his neck and the 1977 and 1998 reported injuries to his knees.  The examiner did not discuss whether the Veteran's current neck and knee disabilities could be related to the stress caused by the mandatory physical exercises required in service.

In September 2016 the Veteran submitted a brief arguing that repetitive bending and strain from military activities caused significant stress on his joints.  The Veteran noted that as an aircraft system and air conditioning technician he would have had to work in many tight and cramped spaces that put his knees and neck in an awkward position.  The Veteran argued that overuse is one of the primary causes of osteoarthritis.  In support of his position the Veteran cited to medical literature, including an article published by the Centers for Disease and Prevention and discussion of a journal article in Arthritis & Rheumatism discussing the higher prevalence of osteoarthritis among veterans versus nonveterans.

On remand, an addendum opinion should be obtained from the April 2016 VA examiner that discusses the medical literature cited by the Veteran and his contention that stress from repetitive use in service could have caused his current neck and back disabilities.

The examiner should also discuss the Veteran's October 2004 magnetic resonance imaging (MRI) showing moderate degenerative disc bulge and mild spondylosis C3-4, spondylosis on the right at C6-7 and C7-T1 with foraminal encroachment, and small right paracentral disc protrusion C5-6 and his October 2005 MRI showing C3-4 advanced disc degeneration with canal stenosis and bilateral foraminal narrowing, C5-6 disc degeneration with eccentric bulge toward the right causing right foraminal stenosis, and disc degenerative at C6-7 with right foraminal narrowing.  Although the examiner cited to the grossly normal findings of a September 2004 X-ray in opining that the Veteran experienced a soft tissue injury in August 2003 that was thus less likely than not related to his current cervical spine disability, the examiner does not appear to have considered the findings of the October 2004 and October 2005 MRIs.  On remand, the examiner should discuss whether consideration of that evidence changes his opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the April 2016 VA examiner, or if unavailable, another suitably qualified examiner.  A new examination is not required unless the examiner deems one is necessary.  The examiner should specifically opine as to:

a) Whether the Veteran's current bilateral knee disabilities, to include gout and/or edema, are at least as likely as not (50 percent or greater probability) related to his active service.  This must specifically include consideration of the repeated stress of the mandatory physical exercises required in active service, as well as during INACDUTRA and ACDUTRA service.

b) Whether the Veteran's current neck disabilities, to include any disabilities at C5-6, are at least as likely as not (50 percent or greater probability) related to his activities service.  This must specifically include a consideration of the repeated stress of the mandatory physical exercises required in active service, as well as during INACDUTRA and ACDUTRA service.  


The examiner should also discuss the Veteran's October 2004 and October 2005 MRI findings in light of his reported September 2003 neck injury and opine whether those reports change his opinion as to whether it is at least as likely as not that the Veteran's current neck disabilities are related to his reported September 2003 in-service neck injury.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




